Citation Nr: 0501678	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  99-13 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for venereal disease.

2.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

3.  Entitlement to an initial disability rating higher than 
50 percent for a dysthymic disorder with psychosis.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 1998 and later by 
the Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).  

The Board remanded the case for additional development in 
November 2002.  The case has now been returned to the Board 
for further appellate review.  

The appeal of the claim for a total rating based on 
individual unemployability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The RO denied service connection for a venereal disease 
in May 1994 on the basis that the venereal disease which was 
diagnosed after service had not been incurred in service and 
the veteran had not presented evidence of treatment after 
service.  The veteran was notified in writing of the 
decision, but he did not perfect a substantive appeal within 
one year of notification.

3.  The additional evidence submitted since the May 1994 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran's current genital herpes had its onset during 
service.

5.  The veteran's hemorrhoids are no more than moderate in 
degree, and are not large, thrombotic, irreducible, with 
excessive redundant tissue, or evidencing frequent 
recurrences, and have not caused anemia or fissures.  

6.  The dysthymic disorder with psychosis has not resulted in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  The additional documentation received since the May 1994 
RO decision denying service connection for a venereal disease 
constitutes new and material evidence, and the claim has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

2.  Venereal disease diagnosed as genital herpes was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  The criteria for a compensable rating for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2003).

4.  The criteria for an initial disability rating higher than 
50 percent for a dysthymic disorder with psychosis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The documents, such 
as letters dated in November 2002 and August 2003, provided 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that in the letters and other 
correspondence the appellant was fully notified of the need 
to give to VA any evidence pertaining to his claims.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC and SSOCs, including the new VCAA implementing 
regulations.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.   All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement of section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letters and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran withdrew his request for a personal hearing.  He was 
afforded VA examinations.  All available relevant evidence 
identified by the veteran was obtained and considered.  His 
medical treatment records have been obtained.  Records from 
the Social Security Administration have also been obtained.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  The veteran 
reported in a statement in support of claim dated in 
September 2003 that there were no other medical records 
available other than the VA health clinic records.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Whether New And Material Evidence Has Been Presented
 To Reopen Claim For Venereal Disease.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  Service connection 
connotes many factors but basically it means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In May 1994, the RO denied service connection for venereal 
disease.  The evidence upon which the RO formulated its 
previous denial of service connection may be briefly 
summarized.  The veteran's service records were negative for 
any references to any form of venereal disease except for the 
report of a medical history given by the veteran in July 1976 
in which he checked a box indicating a positive history of 
venereal disease.  On the second page, of the medical history 
he noted "herpies." The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
skin and genitourinary system was normal.    

In May 1993, the RO wrote to the veteran and requested that 
he submit evidence showing that venereal disease was incurred 
in service and had been treated since discharge from service.  
The veteran did not respond. 

The RO reasoned in the decision of May 1994 that there was 
nothing in the service medical records which showed that the 
veteran had venereal disease while in service, and that he 
provided no information about treatment for venereal disease 
subsequent to service.  Therefore, the RO concluded that 
service connection for such disorder was not warranted.  The 
veteran was informed in writing of the denial later that 
month.  

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is used to 
evaluate a claim to reopen. Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The first step involves a determination as 
to whether the evidence presented is new and material; and 
the second step is a review of all of the evidence of record 
to determine the outcome of the claim on the merits. Id.  The 
second step is only required if the evidence presented is 
found to be new and material, and thereby sufficient to 
reopen the claim at issue; if the evidence is not new and 
material then review on the merits is not justified. Manio, 
supra; see also Sutton v. Brown, 9 Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  In addition to being "new," the evidence must 
be material, in that it pertains to the issue for which the 
petition to reopen is requested. Evans v. Brown, 9 Vet. App. 
273, 283 (1996); see also Dolan v. Brown, 9 Vet. App. 358, 
363 (1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim. Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence received since the RO's May 1994 decision 
includes numerous VA treatment records that have been added 
to the claims file.  

A VA treatment record dated in July 2000 reflects that the 
veteran reported a history of having genital warts since 1973 
and herpes since 1976.  

The report of an examination conducted by the VA in December 
2002 shows that the veteran gave a history of having herpes 
simplex involving the penis and the scrotal sack.  He also 
noted occasional episodes involving the lips and mouth.  This 
reportedly began in 1973 while service in Korea.  The veteran 
said that he was exposed to a prostitute at that time.  Since 
then he reportedly had intermittent episodes which occurred 
every six to eight weeks.  The episodes were treated with 
acyclovir antiviral cream.  The pertinent diagnosis was 
history of herpetic involvement of the genitalia, perianal 
area and lips and mount (sexually transmitted disease).  

A VA medical record dated in February 2003 reflects that the 
veteran stated that he had a lesion on the base of the penis 
since he was 17 years old.  The impression was genital wart.  
A VA treatment record dated in March 2003 reflects treatment 
for genital warts.  A VA treatment record dated in August 
2004 reflects the occurrence of an episodes of genital 
herpes; however, there is no mention of service.  

The report of an examination conducted by the VA in August 
2003 shows that the examiner noted that the veteran reported 
that he had herpes simplex which had occurred in Korea in 
1973.  His last attack had been two years ago.  He stated 
that he used acyclovir when he had difficulties, and this 
resolved the issue.  On examination, there was no evidence of 
herpes vesicles on the lips, the oral cavity or the genital 
area.  The diagnosis was herpes simplex onset 1970's 
affecting genital and oral cavities.  

The Board has made a careful longitudinal review of the 
record.  The Board notes that one of the reasons for the 
prior denial was that the veteran had not presented any post 
service evidence of a venereal disease.  The additional 
evidence which has been presented addressed that deficiency.  

Therefore, the Board concludes that the additional evidence 
submitted is new and material as it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the additional evidence is new and 
material, and the claim has been reopened.

The Board further finds that the evidence is sufficient to 
provide a basis to allow the claim.  As noted above, the 
veteran reported a history of venereal disease, specifically 
genital herpes, on separation from service.  Such a history 
was not noted on entrance into service.  In addition, there 
is voluminous evidence showing that he currently has that 
same disorder.  Although there is no medical opinion 
providing a nexus between the current symptoms and the 
reported herpes in service, the Board notes that this is a 
chronic disorder which tends to recur.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Accordingly, the Board concludes that a venereal 
disease, diagnosed as genital herpes, was incurred in 
service.    

II.  Entitlement To An Increased (Compensable) Rating For 
Hemorrhoids.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating is warranted where hemorrhoids are mild 
or moderate in degree.  A 10 percent rating is warranted 
where they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is warranted where there is persistent 
bleeding with secondary anemia, or with fissures.

The report of a hemorrhoids examination conducted by the VA 
in September 1997 shows that the veteran reported a history 
of surgery for hemorrhoids in 1976 and again in 1977.  He 
said that since then they had recurred on and off.  He denied 
any history of bleeding, itching or burning.  He said that he 
usually applied Preparation H which helped.  On physical 
examination, no external hemorrhoids were noted.  The 
diagnosis was external hemorrhoids, quiescent at the present 
time.  

The report of a hemorrhoids examination conducted by the VA 
in December 2002 shows that the veteran had onset of rectal 
bleeding due to hemorrhoids in the early 1970's.  Because the 
bleeding persisted, he underwent a hemorrhoidectomy in 1975.  
Since that time, he reported that he had noted occasional 
episodes of bright red blood on tissue paper once every three 
to four months.  There was no history of pain, itching, or 
burning over the last several years.  The veteran said that 
at times he did have problems cleaning the perianal region.  
There had been no history of thrombosed hemorrhoids.  
Currently, the veteran did not use any specific therapy for 
his hemorrhoids.  

On examination, the rectum and the perianal area had small 
grade 1/4 mixed hemorrhoids at the anal verge.  There was no 
evidence of current rectal bleeding.  Thee was no evidence of 
thrombosed hemorrhoids, fissures, or excessive redundant 
tissue.  Rectal examination was normal.  Stool was brown and 
hemooccult negative.  The anal tone was within the range of 
normal.  A complete blood count showed no anemia.  The 
diagnosis was history of hemorrhoidectomy 1995 with recurrent 
grade 1 mixed hemorrhoid at the anal verge.  

The report of a hemorrhoids examination conducted by the VA 
in August 2003 shows that the veteran reported that his 
hemorrhoids were first diagnosed in 1970 and he underwent a 
hemorrhoidectomy in 1975 while on active duty, and underwent 
a revision in 1977.  When asked specifically about his 
current difficulties, he reported that he had very infrequent 
bleeding.  He did not describe pain or incontinence.  The 
examiner noted that the blood count was normal except for 
elevation of the white blood count which was not known to be 
of clinical significance.  

After considering the evidence of record pertaining to the 
veteran's hemorrhoids, the Board finds that the veteran's 
hemorrhoids are no more than moderate in degree.  The 
evidence reflects that they are not large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  There is also no evidence of 
persistent bleeding of such severity as to result in anemia 
nor is there evidence of fissures.  Such findings are not 
shown in any of the medical evidence.  Accordingly, the Board 
concludes that the criteria for a compensable rating for 
hemorrhoids are not met.

III.  Entitlement To A Higher Initial Rating For A Dysthymic 
Disorder
 With Psychosis, Currently Rated As 50 Percent Disabling.

The Board has considered the full history of the veteran's 
service-connected dysthymic disorder with psychosis.  The 
veteran was treated during service in August 1976 at a 
psychiatric hospital and was diagnosed as having psychotic 
brain syndrome due to intoxication by multiple hallucinogens, 
chronic, moderate, manfiested by auditory and visual 
hallucinations.  Upon discharge it was stated that he had no 
impairment for further military duty.  

The veteran raised a claim for service connection for a 
psychiatric disorder in May 1997.  In a decision  of April 
2003, the RO granted service connection for a dysthymic 
disorder with psychosis and assigned a 50 percent rating 
effective from May 13, 1997.   The veteran appeals that 
initial rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  

Diagnostic Code 9434 provides that a noncompensable rating is 
warranted when a mental condition has been formally 
diagnosed, but the symptoms are not severe enough to 
interfere with occupational or social functioning, or to 
require continuous medication.  A 10 percent rating is 
warranted when there is occupational or social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or where symptoms are controlled 
through continuous medication.  

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision which established 
service connection for the disability and assigned the 
initial disability evaluation.  Therefore, the entire rating 
period is to be considered, including the possibility of 
staged ratings (i.e., separate ratings for separate periods 
of time) based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The evidence which has been developed in connection with the 
current claim includes a decision from the Social Security 
Administration dated in November 1996 which reflects that the 
veteran was found to be disabled by that organization.  
However, the decision reflects that the basis for that 
determination was impairment attributable to Grave's disease 
and degenerative joint disease.  Impairment from nonservice 
connected disabilities may not be considered as a basis for 
establishing a higher rating for a service-connected 
disorder.  See 38 C.F.R. § 4.14.  

The report of a psychiatric examination conducted by the VA 
in September 1997 shows that the veteran gave a history of 
taking an overdose of street drugs in August 1976 and of 
becoming quite paranoid.  He stated that he had been given a 
diagnosis of schizophrenia and was then discharged from the 
Army.  He said that he continued to have difficulty with 
street drugs and had been convicted three times apparently 
for possession of cocaine.  He also reported that he had been 
hospitalized for a month a year ago for alcohol abuse.  He 
said that he had trouble falling asleep and had weird dreams 
at times.  He said that he was depressed most of the time.  
He had trouble staying asleep and had frequent bad dreams.  
He denied suicidal thoughts.  He reported being irritable.  
He said that in the last year he had gained some 30 pounds.  
He said that he had worked as a laborer, but had not worked 
in the past two years.  He attributed this to hurting his 
back in 1979.  He had been receiving social security 
disability insurance for a little less than a year.  On 
mental status examination, he was oriented to time, place and 
person.  Recent and remote memory were intact.  He made good 
eye contact.  His affect was fairly flat, and his mood 
appeared somewhat depressed.  The examiner concluded that the 
veteran appeared to have a dysthymic disorder, but noted that 
it was not known whether the veteran was free from illegal 
substance and, therefore, it was very difficult to know 
whether the dysthymia was secondary to drugs.  The examiner 
assigned a GAF score of 65 which he stated represented mild 
symptoms.  

Medical treatment records from a correctional facility show 
complaints pertaining to the dysthymic disorder.  A record 
dated in August 1998 reflects that the veteran stated that he 
wanted to switch back to Prozac.  He reportedly had a history 
of depressive and anxious ruminations.  

Also of record are numerous VA mental health clinic records.  
For example, a record dated in July 2000 indicates that the 
assessment was major depression, recurrent, in remission.

A VA mental health record dated in April 2001 indicates that 
the veteran had been making vague threats of suicide when 
seen previously by a therapist, but denied any inclination or 
ideation.  The assessment was ineffective coping related to 
pain with altered thought process related to schizophrenia.  
He was prescribed methadone for control of pain.  

A VA mental health record dated in May 2002 notes that the 
veteran was seeking drug/alcohol treatment after recent usage 
of heroin and cocaine.  On mental status examination, he was 
casually and appropriately dressed.  He was cooperative and 
candid in an interview.  His affect was flattened somewhat.  
His mood seemed stable, but on the dysthymic side.  His 
speech was normal in rate and volume.  His thinking was 
logical and goal directed.  There was no homicidal or 
suicidal ideation.  Reasoning and judgment were intact.  
There were no complaints of memory or concentration 
impairment.  The diagnoses included opioid dependence, pain 
disorder with medical and psychological factors, generalized 
anxiety disorder by history, and history of phencyclidine 
induced psychotic disorder.  The GAF score was 46.  

The veteran was afforded another psychiatric examination by 
the VA in December 2002.  The veteran's current symptoms 
included frequent early morning awakening.  He also reported 
having a pervasive sense of paranoia which was greatly 
diminished by the use of a medication.  The veteran reported 
that he often felt that other people were following him or 
out to get him.  He reportedly had, in the past, a belief 
that the television was trying to tell him what to do.  He 
currently did not experience that kind of hallucination, but 
said that at times he heard his name called.  He also 
reported difficulty with waves of anger and worried that he 
could hurt someone.  He reported feelings of depression which 
were fairly pervasive.  In general, his self esteem was quite 
low.  On a mini mental status examination, the veteran was 
cooperative and polite throughout the interview.  He was 
oriented in all spheres, except that he was off by one day on 
the date.  His short term memory was intact.  His mood was 
mildly depressed, and his affect was rather blunt.  He had 
some slowed speech which the examiner interpreted as the 
effect of medication.  Thought processes were goal directed.  
The veteran had longstanding suicidal ideation, but it was 
vague and did not demonstrate current intent or plan.  He 
also had intermittent thoughts of violence towards other 
people which he had never acted on.  The auditory 
hallucinations of someone calling his name were infrequent.  
The examiner noted that the claims file was not available at 
the time of the examination.  The diagnoses were 
schizophrenia, paranoid type, and opioid dependence.  The 
examiner assigned a GAF score of 40 for the schizophrenia and 
50 for the opioid dependence.  

In a psychiatric examination report addendum the examiner 
noted that he had now reviewed the claims file.  He changed 
the diagnoses to psychosis, not otherwise specified, 
(secondary to polysubstance abuse versus schizophrenia, 
paranoid type); opiate dependence; and dysthymic disorder.  
The examiner stated that the appropriate GAF score for the 
dysthymic disorder was 50; for the psychosis was 50; and for 
the opiate dependence was 48.  

The veteran was afforded yet another VA psychiatric 
examination in August 2003.  The veteran reported that he had 
paranoid thoughts, and felt that he was doing something wrong 
even when he was trying to stay out of trouble.  At the same 
time, he acknowledged that he was still using marijuana and 
cocaine, although methadone helped him with not using heroin 
and pills.  He acknowledged that he gets in fights, but said 
that his last one was when he was in prison.  He had not had 
any moving violations with his car.  He said that he had not 
been fired from a job, except that he had lost jobs because 
of drug tests.  He reported daily activities of lying down 
due to being tired from the methadone, and watching 
television.  He said that he had difficulty falling asleep at 
night.  He reported having a poor appetite, and said the had 
crying spells but could not identify the reason.  He 
reportedly may be grieving for his father or brother.  He 
felt that he had no purpose in life, but denied any active 
suicidal ideation.  He acknowledge feeling helpless and 
hopeless.  His energy was okay, but his concentration tended 
to wander.  He said that he was not really able to enjoy 
himself.  He was not really irritable now that he was on 
Flouxetine.

On mental status examination the veteran spoke in a low tone 
of voice, and his affect was fully ranged and appropriate to 
content.  There was no evidence of soft signs of psychosis.  
There may have been some feelings of guilt, but it was not 
delusional in proportion.  Speech was normal in rate and 
volume.  There was no suicidal or homicidal ideation.  In 
formal testing, the veteran could estimate the passage of 
time during the interview.  He was aware of time, place and 
person.  Recent and remote memory was grossly intact.  
Judgment seemed adequate.  The examiner noted that the 
veteran's dysthymia was not preventing him from work.  What 
prevented him from work was his drug use.  The examiner 
assigned a GAF score related to the dysthymia of 66.  

Based on the foregoing evidence, the Board finds that the 
veteran's psychiatric disability has not resulted in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Such findings generally are not reflected in 
the medical evidence which is of record.  Although he 
frequently reported a history of suicidal ideation, it 
generally was not present when examined.  Obsessional rituals 
were never noted.  His speech was generally coherent and 
logical.  Panic was not noted in the examinations or 
treatment records.  Although he had some irritability, it did 
not result in violence.  His appearance and hygiene were 
consistently good.  

The Board also finds that the GAF scores which have been 
assigned are consistent with the current 50 percent rating.  
The scores assigned specifically for the service connected 
dysthymic disorder (as opposed to scores which take into 
account both service-connected and nonservice-connected 
disabilities such as substance abuse) have usually ranged 
from 50 to the mid 60's.  The Board notes that a GAF score of 
41-50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational , or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

While the veteran has had a flattened affect, disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, such 
symptoms are consistent with the currently assigned 50 
percent rating.  Also, the disorder does not appear to have 
changed significantly during this initial rating period so as 
to warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 50 
percent for the dysthymic disorder with psychosis are not 
met.


ORDER

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a venereal 
disease.  The claim is reopened and service connection for a 
venereal disease, diagnosed as genital herpes, is granted. 

2.  An increased (compensable) rating for hemorrhoids is 
denied.

3.  An initial rating higher than 50 percent for a dysthymic 
disorder with psychosis is denied.


REMAND

A total disability rating based on individual unemployability 
may be assigned when it is found that service-connected 
disabilities are of sufficient severity to produce 
unemployability without regard to advancing age.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In light of the allowance 
of service connection for genital herpes, the Board must 
remand the claim for unemployability benefits in order to 
allow the RO to assign a rating for that disorder and then 
consider the claim for unemployability benefits by taking 
into account the impairment from that disorder.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should perform any necessary 
evidentiary development and then assign a 
rating for the newly service-connected 
genital herpes.

2.  Thereafter, the RO should again 
review the record and determine whether 
the appellant's claim for a total rating 
based on individual unemployability due 
to service-connected disorders may now be 
granted.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


